DETAILED ACTION
This Office action is in response to the Request for Continued Examination (RCE) and Amendment filed on 06 September 2022.  Claims 1-4 and 9-12 are pending in the application. Claims 5-8 and 13-21 have been cancelled.

This application is a divisional of application Serial No. 15/520,330, filed on 19 April 2017, now US Patent 10,316,407, which is a national stage application under 35 U.S.C. 371 of PCT/US2015/027045, filed on 23 October 2015, which claims benefit of provisional application 62/068,248, filed on 24 October 2014.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 September 2022 has been entered.
 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/520,330, filed on 19 April 2017.
Terminal Disclaimer
The terminal disclaimer filed on 14 January 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,316,407 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112
In light of Applicant’s Amendment, the rejection of claims 1-4 and 9-12 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, has been withdrawn.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., US 2012/0220139, in view of Scantlin et al., the article entitled “The Borane-Catalyzed Condensation of Trisilazane and N-Methyldisilazane”, both of record, further in view of Sanchez et al., US 2016/0237099, newly cited.
.Regarding claim 1, Lee et al. disclose a method for depositing a silicon nitride film (see paragraph [0003]) on at least a portion of a surface of a substrate (as shown in Fig. 5, silicon nitride film 52 is deposited on substrate 54, see paragraph [0126]), the method comprising:
a.  placing the substrate into a reactor, see Fig. 1 and paragraph [0050];
b.  introducing into the reactor at least one silicon precursor compound having the Formula IIC, wherein R is hydrogen, that is trisilylamine, under conditions to sufficient to provide a chemisorbed layer, see Fig. 2 and paragraphs [0032], [0053], and [0055]-[0057];
c.  purging the reactor with a purge gas, see Fig. 2 and paragraph [0053]; 
d.  introducing a plasma source comprising nitrogen into the reactor to react with at least a portion of the chemisorbed layer, see Fig. 2 and paragraphs [0039] and [0053], wherein the steps b through e are repeated and desired thickness of the silicon nitride film is obtained, see paragraph [0054].
Although Lee et al. disclose that the silicon-containing material comprises Si, N, and H, and can be trisilylamine, Lee et al. lack anticipation of the silicon-containing compound being bis(disilylamino)silane (N,N’-disilyltrisilazane).  However, Scantlin et al. disclose bis(disilylamino)silane (N,N’-disilyltrisilazane), which is a silicon-containing material comprising Si, N, and H.  Since Lee et al. disclose that the silicon-containing material should comprise Si, N, and H, it would have been obvious to one skilled in the art that bis(disilylamino)silane (N,N’-disilyltrisilazane) could have been used in the known method of Lee et al. instead of trisilyamine, since both are known reactants for depositing silicon nitride films.
Claim 1 has been amended to require the silicon precursor contain greater than, or equal to, 3 ppm, and less than 5 ppm, of halide ions. Although Scantlin et al. are silent about whether or not the bis(disilylamino)silane (N,N’-disilyltrisilazane) contains halide ions, Sanchez et al. teach the synthesis of silicon precursors containing less than 5 ppm of halide ions by using starting reactants, catalyst and optional solvents which are halogen free, see paragraph [0045]. The method of Sanchez et al. provides trisilylamine and tridisilylamine compounds containing less than 5 ppm of halide ions, thereby yielding a silicon nitride film which is not contaminated with chlorine or aminohalogens, see paragraphs [0002]-[0005]. Therefore, in order to obtain a high-quality silicon nitride film in the method of Lee et al. in view of Scantlin et al., it would have been obvious to the skilled artisan that the precursor used in the composition for depositing the silicon nitride film should contain less than 5 ppm of halide ions.
Regarding claim 2, the plasma source is selected from the group consisting of nitrogen plasma, nitrogen/helium plasma, nitrogen/argon plasma, ammonia plasma, ammonia/helium plasma, ammonia/argon/plasma, helium plasma, argon plasma, hydrogen plasma, hydrogen/helium plasma, hydrogen/argon plasma, organic amine plasma, and mixtures thereof, see paragraphs [0041]-[0044].
With respect to claim 3, in light of the teachings of Scantlin et al., the at least one silicon precursor compound comprises bis(disilylamino)silane.  
With respect to claim 4, in light of the teachings of Sanchez et al., it would have been obvious to the skilled artisan that the halide ions could comprise chloride ions, see paragraph [0045] of Sanchez et al.
With respect to claim 9, the plasma in step d is generated at a power density ranging from about 0.01 to about 1.5 W/cm2, see paragraph [0045].
With respect to claim 10, since the applied references disclose the deposition of a silicon nitride film using the claimed precursors, it would have been obvious to the skilled artisan that the silicon nitride film would have a refractive index of 1.8 or greater.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Scantlin et al., the article entitled “The Borane-Catalyzed Condensation of Trisilazane and N-Methyldisilazane”, of record, in view of Sanchez et al., US 2016/0237099, newly cited.
Scantlin et al. disclose a composition comprising a silicon precursor selected from the group of bis(disilylamino)silane (N,N’-disilyltrisilazane), see “Borane-Catalyzed Condensations” on page 3082 and Table I on page 3083. 
Claim 11 has been amended to require the silicon precursor contain greater than, or equal to, 3 ppm, and less than 5 ppm, of halide ions. Although Scantlin et al. are silent about whether or not the bis(disilylamino)silane (N,N’-disilyltrisilazane) contains halide ions, Sanchez et al. teach the synthesis of silicon precursors containing less than 5 ppm of halide ions by using starting reactants, catalyst and optional solvents which are halogen free, see paragraph [0045]. The method of Sanchez et al. provides trisilylamine and tridisilylamine compounds containing less than 5 ppm of halide ions, thereby yielding a silicon nitride film which is not contaminated with chlorine or aminohalogens, see paragraphs [0002]-[0005]. Therefore, in order to obtain a high-quality silicon nitride film, it would have been obvious to the skilled artisan that the precursor used in the composition for depositing the silicon nitride film should contain less than 5 ppm of halide ions.
With respect to claim 12, in light of the teachings of Sanchez et al., it would have been obvious to the skilled artisan that the halide ions could comprise chloride ions, see paragraph [0045] of Sanchez et al.

Response to Arguments
Applicant’s arguments with respect to claims 1-4 and 9-12 have been considered but are moot in light of the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited references disclose various methods of depositing silicon nitride or silicon oxide films using various precursors. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A WILCZEWSKI whose telephone number is (571)272-1849.  The examiner can normally be reached on M-TH 7:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-8454.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARY A. WILCZEWSKI
Primary Examiner
Art Unit 2822



/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822